The death penalty was assessed against appellant under an indictment charging rape.
This record in all substantial matters, except the issue of insanity which was not raised in this record, is the same as that in the case of Dodd v. State, to which this is a compainion case, this day decided. The action of the court overruling the motion to change venue, as well as the motion for new trial, is presented in the same way as those questions are presented in the Dodd case, as is also the question of confession, the recall of the witness, Miss Orcutt, and the bill in reference to leading questions. After reviewing the two cases and the opinion in the Dodd case, we see no reason why an opinion should be written in this case reviewing those questions. They were fully discussed and decided in the Dodd case, and a further review of the questions would be of no practical utility.
Following the decision in the Dodd case this judgment will be affirmed.
Affirmed.